IN THE SUPREME COURT OF THE STATE OF NEVADA

 

THE LAW OFFICE OF DANIEL S. No. 84367
SIMON,

Petitioner,

VS. Ki

THE EIGHTH JUDICIAL DISTRICT i L P= E
COURT OF THE STATE OF NEVADA,

IN AND FOR THE COUNTY OF NOV 16 2022

CLARK; AND THE HONORABLE
TIERRA DANIELLE JONES, DISTRICT
JUDGE,
Respondents,
and
EDGEWORTH FAMILY TRUST; AND
AMERICAN GRATING, LLC,

_Real Parties in Interest.

 

 

 

ORDER DENYING PETITION

This original petition for a writ of prohibition or mandamus
challenges a district court order awarding petitioner Daniel Simon attorney
fees in quantum meruit. Simon argues the district court incorrectly
calculated the attorney fee award. But we already reviewed the challenged
district court order in a direct appeal, Edgeworth Family Tr. v. Simon, Nos.
83258/83260, 2022 WI, 4298625 (Nev. Sept. 16, 2022) (Order Vacating
Judgment and Remanding),' where we vacated the fee award and remanded
for further proceedings. As a result, Simon has no order to challenge, and
his petition is thus moot. See Natl Collegiate Athletic Ass'n v. Univ. of Nev.,
Reno, 97 Nev. 56, 58, 624 P.2d 10, 11 (1981) (“A moot case is one which seeks

to determine an abstract question which does not rest upon existing facts or

 

We denied real parties in interest’s petition for rehearing on October
31, 2022.

Supreme Court
OF
NEVADA

rr 21 ee

 

 

   
rights.”). We decline to hear this moot petition. See Smith v. Eighth
Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (holding
that whether to consider a writ petition is discretionary). Accordingly, we

ORDER the petition DENIED.

[Aer tcl, oJ.

 

 

Hardesty

A gs “ , a.
Stiglich

‘ , J.
Herndon

ec: Hon. Tierra Danielle Jones, District Judge
Steve Morris
Rosa Solis-Rainey
Morris Law Group
James R. Christensen
Eighth District Court Clerk

SuPREME CouRT
OF
Nevapa

ty [947A «Sipe